                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


LAVONTE MACK,
              Plaintiff,                          No. 18-12908
v.                                                District Judge Paul D. Borman
                                                  Magistrate Judge R. Steven Whalen
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, ET AL.,
              Defendants.
                                            /

                                OPINION AND ORDER
       Plaintiff Lavonte Mack, who was seriously injured in an automobile accident on

December 1, 2017, has filed a breach of contract action against Defendant State Farm
Mutual Automobile Insurance Company (“State Farm”) arising out of a Michigan No-

Fault Insurance Policy in effect on the date of the accident. Before the Court is State

Farm’s Motion to Amend/Correct Affirmative Defenses [ECF No. 53], in which it seeks
to add the affirmative defense of fraud and concealment, based on Plaintiff’s claim for

attendant care services. For the reasons discussed below, the motion will be DENIED.

                                       I.   FACTS
       Plaintiff filed his complaint on September 17, 2018. On October 11, 2018, State

Farm filed an answer with affirmative defenses [ECF No. 6]. State Farm did not plead
fraud and concealment at that time. On the same date, Plaintiff filed a general denial of
Defendant’s affirmative defenses [ECF No. 9].

       On February 12, 2019, Plaintiff filed an amended complaint [ECF No. 31]. State
Farm filed an answer, with affirmative defenses, on March 5, 2019 [ECF No. 36]. Those


                                            -1-
affirmative defenses did not include fraud and concealment.
       Livonia Evans, Plaintiff’s mother, was deposed on March 8, 2019, and Plaintiff

himself was deposed the same day. Plaintiff’s mother had made claims for attendant care
services, and at their depositions, both she and the Plaintiff were examined at length

regarding her claim for services. Plaintiff’s mother was questioned about the claim forms
or time sheets that she had submitted. See Plaintiff’s Deposition Transcript, appended to
Defendant’s motion, ECF No. 53-1, PageID.807-815; Deposition Transcript of Livonia
Evans, ECF No. 53-1, PageID.774-789.

       On July 19, 2019, the Court entered a scheduling order that set a discovery cut-off
date of January 31, 2020 and a dispositive motion cut-off of April 24, 2020 [ECF No 48].

State Farm filed the present motion on January 24, 2020, appending portions of the

March, 2019 deposition transcripts and Ms. Evans’ dependent care time records.

                              II.   LEGAL PRINCIPLES
       Where the time has passed for a party to amend a pleading (including an

affirmative defense) under Fed.R.Civ.P. 15(a)(1), then Rule 15(b)(2) provides, “In all
other cases, a party may amend its pleading only with the opposing party's written consent

or the court's leave. The court should freely give leave when justice so requires.” In
evaluating a motion to amend, the Court should consider whether there has been undue
delay in filing, lack of notice to the opposing party, and undue prejudice to the opposing

party. See Foman v. Davis, 371 U.S. 178 (1962); Crawford v. Roane, 53 F.3d 750, 753
(6th Cir.1995). Delay alone is an insufficient reason to deny a motion for leave to amend;
there must also be a showing of prejudice. Ziegler v. Aukerman, 512 F.3d 777, 786 (6th

Cir. 2008)(quoting Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986)).
However, “[t]he longer the period of unexplained delay, the less will be required of the


                                            -2-
nonmoving party to show prejudice.” Minor v. Northville Public Schools, 605 F.Supp.
1185, 1201 (E.D.Mich.1985).

                                    III.   DISCUSSION
       State Farm seeks add a claim of fraud to its affirmative defenses. Fraud must be

pled with specificity, see Fed.R.Civ.P. 9(b). At the time State Farm answered the original
complaint, and set forth its original affirmative defenses, it had the time logs of Plaintiff’s
caregiver, which it now argues support its defense, and thus arguabley could have
asserted that defense with the requisite degree of specificity. But even if State Farm

needed additional discovery to support its fraud defense, it obtained that information on
March 8, 2019, when Plaintiff and Ms. Evans were deposed. In addition, surveillance was

conducted around the same time, on March 8 and March 13, 2019. Again, State Farm

relies heavily on the deposition testimony and the surveillance, as well as the time logs, in
the present motion. Yet, Defendant did not seek leave to amend its affirmative defenses

until more than 10 months later, January 24, 2020, with only 11 days remaining before the

close of discovery.
       State Farm’s fraud defense is based on its allegation that the request for payment

for Ms. Evans’ attendant care services were fraudulent, and that it would not have been
possible for her to have spent that many hours without essentially foregoing sleep. The
greater part of State Farm’s motion is devoted to a discussion of evidence, in the form of

time logs, deposition testimony, and surveillance–that might support its defense of fraud.
But the motion is devoid of any explanation for the delay in filing it. “While delay alone
is an insufficient reason to deny a motion to amend, the court will weigh the reasons for

delay in raising the new issue against the prejudice suffered by the non-moving party.
Head v. Timken Roller Bearing Co., 486 F.2d 870, 874 (6th Cir.1973)(emphasis added).


                                              -3-
Moreover, “[t]he longer the period of unexplained delay, the less will be required of the
nonmoving party to show prejudice.” Minor v. Northville Public Schools, 605 F.Supp.

1185, 1201 (E.D.Mich.1985).
       In Duggins v. Steak 'N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999), the Sixth

Circuit, affirming the district court’s order denying a motion to amend, noted that “[t]he
plaintiff was obviously aware of the basis of the claim for many months,” yet filed the
motion after the discovery deadline, and after a dispositive motion had been filed.
Apropos to the present case, the Court remarked, “There appears to be no justification for

the delay, and the plaintiff proposes none.”
       It is true that the discovery deadline in this case had not expired when State Farm

filed this motion. But the delay must still be weighed against the prejudice to the

Plaintiff. This motion was filed less than two weeks after the close of discovery, and
many months after State Farm had all the facts necessary to properly assert the defense.

To defend against the proposed affirmative defense of fraud at this late stage, Plaintiff

would necessarily have to request that discovery be reopened, and to re-formulate its
approach to the case. Coupled with the unexplained delay, this is sufficiently prejudicial

to justify the denial of the motion to amend. See Duggins, at 834 (“Allowing amendment
at this late stage in the litigation would create significant prejudice to the defendants in
having to reopen discovery and prepare a defense for a claim quite different from the

sex-based retaliation claim that was before the court. The district court did not abuse its
discretion in denying leave to amend the complaint at such a late stage of the litigation.”).




                                               -4-
                                 IV.    CONCLUSION
       Defendant’s Motion to Amend/Correct Affirmative Defenses [ECF No. 53] is

DENIED.
       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          United States Magistrate Judge
Dated: March 30, 2020




                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was sent to parties of record on
March 31, 2020 electronically and/or by U.S. mail.
                                          s/Carolyn M. Ciesla
                                          Case Manager




                                            -5-
